 1   JOSHUA E. KIRSCH (179110)
     ANNA GOURGIOTOPOULOU (304998)
 2   GIBSON ROBB & LINDH LLP
     201 Mission Street, Suite 2700
 3   San Francisco, California 94105
     Telephone:    (415) 348-6000
 4   Facsimile:    (415) 348-6001
     Email:        jkirsch@gibsonrobb.com
 5                 awald@gibsonrobb.com
 6   Attorneys for Plaintiff
     CONTINENTAL INSURANCE COMPANY
 7

 8

 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11

12

13   CONTINENTAL INSURANCE COMPANY;                   Case No. 2:18-cv-03170-TLN-DB
14                           Plaintiff,               STIPULATION TO STAY ACTION
15                                                    PENDING CONTRACTUAL
              vs.                                     ARBITRATION AND ORDER
16
     NATIONAL PECAN SHELLING
17   OPERATIONS, LLC; and NATIONAL
     PECAN COMPANY;
18

19                           Defendants.

20

21            Plaintiff Continental Insurance Company (“Plaintiff”) and Defendants National Pecan
22   Shelling Operations, LLC d/b/a National Pecan Company and National Pecan Company
23   (collectively, “National Pecan”), by and through their undersigned counsel of record, hereby
24   stipulate as follows:
25            WHEREAS, on December 7, 2018, Plaintiff filed a Complaint (Doc. 1) against National
26   Pecan;
27   ///
28   ///

     STIPULATION TO STAY ACTION PENDING CONTRACTUAL ARBITRATION AND ORDER
     Case No. 2:18-cv-03170-TLN-DB; Our File No. 5476.63
                                                         1
 1          WHEREAS, on December 21, 2018, pursuant to Eastern District of California Local Rule
 2   144(a), the parties filed a Stipulation Regarding Extension of Time to Respond to Complaint
 3   (Doc. 9), thereby extending the deadline for National Pecan to answer or otherwise respond to
 4   the Complaint to January 30, 2019;
 5          WHEREAS, on January 28, 2019, the parties filed a Second Stipulation Regarding
 6   Extension of Time to Respond to Complaint and [Proposed] Order (Doc. 10) pursuant to
 7   National Pecan and Plaintiff’s agreement to provide National Pecan with a seven (7) day
 8   extension on its existing deadline to answer or otherwise respond to the Complaint based on
 9   National Pecan’s ongoing investigation regarding whether or not diversity jurisdiction may exist,
10   making such deadline February 6, 2019;
11          WHEREAS, on February 5, 2019, the parties filed a Third Stipulation Regarding
12   Extension of Time to Respond to Complaint and [Proposed] Order (Doc. 11), agreeing to further
13   extend National Pecan’s existing answer/response deadline until February 18, 2019, to provide
14   the parties with additional time to communicate regarding National Pecan’s citizenship and
15   whether or not diversity jurisdiction may exist, and also agreeing to continue the Rule 26(f)
16   conference of counsel to February 26, 2019;
17          WHEREAS, National Pecan, based on its investigation and the information it has
18   communicated to Plaintiff, does not believe that diversity jurisdiction under 28 U.S.C. § 1332
19   exists in this case. National Pecan expressly reserves and does not waive any claim, argument or
20   denial that this Court lacks subject matter jurisdiction over this lawsuit;
21          WHEREAS, in the course of their mutual investigation of the case, the parties have
22   discovered that the contractual dispute at issue is subject to the “SCTC Contract Terms and
23   Conditions for Dried Fruit, Tree Nuts and Kindred Products,” (the “SCTC Terms and
24   Conditions”) based on the Purchase Contracts between Plaintiff’s insured and National Pecan
25   attached as Exhibit 1 to Plaintiff’s Complaint (Doc. 1). The most recent version of the SCTC
26   Terms and Conditions available on SCTC’s website are dated June 29, 2018, and attached as
27   Exhibit 1;
28   ///

     STIPULATION TO STAY ACTION PENDING CONTRACTUAL ARBITRATION AND ORDER
     Case No. 2:18-cv-03170-TLN-DB; Our File No. 5476.63
                                                         2
 1          WHEREAS, Item 30 of the June 29, 2018, SCTC Terms and Conditions is an arbitration
 2   provision;
 3          WHEREAS, the parties have agreed to arbitrate this dispute in accordance with Item 30
 4   of the June 29, 2018 SCTC Terms and Conditions attached as Exhibit 1;
 5          WHEREAS, for the avoidance of any doubt, in accordance with Item 30 of the June 29,
 6   2018, SCTC Terms and Conditions attached as Exhibit 1, the parties agree that the place of
 7   arbitration will be in California;
 8          WHEREAS, for the avoidance of any doubt, in accordance with Item 30 of the June 29,
 9   2018, SCTC Terms and Conditions attached hereto as Exhibit 1, the parties agree that the
10   arbitration will be administered by JAMS pursuant to JAMS’ “Streamlined Arbitration Rules &
11   Procedures,” there will be one (1) arbitrator, and that arbitrator will be a JAMS arbitrator. The
12   parties agree that there are no other SCTC arbitration procedures that govern the arbitration,
13   including but not limited to the SCTC “Arbitration Procedures” dated November 14, 2017,
14   which appear to be outdated and based on a prior version of Item 30 of the SCTC Terms and
15   Conditions;
16          WHEREAS, National Pecan agrees not to challenge Plaintiff’s ability to arbitrate this
17   dispute under Item 30 of the June 29, 2018, SCTC Terms and Conditions based on Plaintiff not
18   being a member of the SCTC;
19          WHEREAS, the parties further agree that the instant court proceedings before the United
20   States District Court for the Eastern District of California will be stayed pending arbitration and
21   until completion thereof;
22          WHEREAS, nothing in this stipulation shall preclude the voluntary dismissal of the
23   action at any time by the parties.
24          THEREFORE, IT IS HEREBY STIPULATED BY THE PARTIES THAT:
25          1.      The parties will arbitrate the instant dispute in California pursuant to Item 30 of
26                  the June 29, 2018, SCTC Terms and Conditions attached as Exhibit 1. There are
27                  no other SCTC arbitration procedures that govern or are applicable to the
28                  arbitration.

     STIPULATION TO STAY ACTION PENDING CONTRACTUAL ARBITRATION AND ORDER
     Case No. 2:18-cv-03170-TLN-DB; Our File No. 5476.63
                                                         3
 1          2.     The instant action shall be stayed pending arbitration between the parties.
 2          3.     Nothing in this order shall preclude the voluntary dismissal of the action at any
 3                 time by the parties.
 4          Undersigned counsel for Plaintiff, Anna Gourgiotopoulou, certifies that all electronic
 5   signatures below have been duly authorized by signatory counsel per Local Rule 131(e).
 6
                                                 Respectfully submitted,
 7

 8   Dated: February 14, 2019                    GIBSON ROBB & LINDH LLP

 9
                                                 /s/ ANNA GOURGIOTOPOULOU
10                                               Joshua E. Kirsch
                                                 jkirsch@gibsonrobb.com
11                                               Anna Gourgiotopoulou
                                                 awald@gibsonrobb.com
12                                               Attorneys for Plaintiff
                                                 CONTINENTAL INSURANCE COMPANY
13

14   Dated: February 14, 2019                    HANSON BRIDGETT LLP

15
                                                 /s/ CANDICE P. SHIH
16                                               Andrew W. Stroud
                                                 astroud@hansonbridgett.com
17                                               Candice P. Shih
                                                 cshih@hansonbridgett.com
18                                               Attorneys for Defendants
                                                 NATIONAL PECAN SHELLING OPERATIONS,
19                                               LLC and NATIONAL PECAN COMPANY

20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21
     Dated: February 26, 2019
22

23

24
                                                 Troy L. Nunley
25
                                                 United States District Judge
26
27

28

     STIPULATION TO STAY ACTION PENDING CONTRACTUAL ARBITRATION AND ORDER
     Case No. 2:18-cv-03170-TLN-DB; Our File No. 5476.63
                                                         4
